           Case 1:20-cv-03131-CM Document 3 Filed 04/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHNNY BLANDING,

                             Plaintiff,                            1:20-CV-3131 (CM)
                     -against-                        ORDER DIRECTING PAYMENT OF FEES
                                                             OR IFP APPLICATION
PART 65 JUDGE,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently held in the Vernon C. Bain Center in the Bronx, brings this action pro

se. Within thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees that

are required to file a civil action in this Court or submit a completed request to proceed in forma

pauperis (“IFP”), that is, without prepayment of fees.

       To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed

without prepayment of fees, submit a signed IFP application and a prisoner authorization. See 28

U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP application, the Prison Litigation

Reform Act requires the Court to collect the $350.00 filing fee in installments deducted from the

prisoner’s prison trust fund account. See 28 U.S.C. § 1915(b)(1). A prisoner seeking to proceed

in this Court without prepayment of fees must therefore authorize the Court to withdraw these

payments from his prison trust fund account by filing a “prisoner authorization,” which directs

the facility where the prisoner is incarcerated to deduct the $350.00 filing fee 1 from the

prisoner’s prison trust fund account in installments and to send to the Court certified copies of


       1
         The $50.00 administrative fee for filing a federal civil action does not apply to persons
granted IFP status under 28 U.S.C. § 1915
           Case 1:20-cv-03131-CM Document 3 Filed 04/21/20 Page 2 of 2



the prisoner’s trust fund account statements for the past six months. See 28 U.S.C. § 1915(a)(2),

(b).

       Plaintiff submitted the complaint with a prisoner authorization but without a completed

IFP application. Within thirty days of the date of this order, Plaintiff must either pay the $400.00

in fees or complete and submit the attached IFP application. If Plaintiff submits the IFP

application, it should be labeled with docket number 1:20-CV-3131 (CM). 2

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    April 21, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




       2
          Plaintiff is cautioned that if a prisoner files a federal civil action or appeal that is
dismissed as malicious, frivolous, or for failure to state a claim on which relief may be granted,
the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes”
cannot file federal actions IFP as a prisoner, unless he is under imminent danger of serious
physical injury, and must pay the relevant fees at the time of filing any new federal civil action.

                                                  2
